Citation Nr: 0523721	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  04-19 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for intervertebral disc syndrome of the lumbar spine.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1958.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Veterans Benefits 
Administration, Appeals Management Center (VBA AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

After a careful review of all evidence of record, the Board 
has determined that the veteran's claims must be remanded for 
compliance with applicable law relative to VA's duty to 
assist the veteran in development of evidence that would 
substantiate his claims. See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475 § 3(a), 114 Stat. 2096, 
2097-98 (2000) (codified generally at 38 U.S.C. 
§ 5103A(b)(2)).  Although the Board has not reviewed the 
claims with a view towards ascertaining the merits of the 
appeal, the Board has identified certain matters, which must 
be resolved, prior to adjudication of these matters.  

The veteran contends that his service-connected 
intervertebral disc syndrome of the lumbar spine has worsened 
in severity so as to warrant a higher rating.   He further 
contends that his service-connected intervertebral disc 
syndrome of the lumbar spine renders him unemployable.  

In response to the September 2003 VCAA letter, the veteran 
indicated that he sought treatment for his back pain on 
September 24, 2003, at the Louis Stokes VA Medical Center 
(VAMC).  While records from the Wade Park VAMC (a division of 
the Louis Stokes VAMC in Cleveland) have been associated with 
the claims folder, it appears that these records were printed 
on September 10, 2003, before the veteran's September 24th 
treatment, and the records only cover the period from April 
to June 2003.  Therefore, on remand, attempts should be made 
to obtain records from June 2003 that will include the 
September 24th treatment record which the veteran 
specifically requested the RO to get.

Under 38 C.F.R. § 3.159(c)(2), VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to, medical and other records from VA medical 
facilities.  VA will end its efforts to obtain records from a 
Federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  Id.  Therefore, upon remand 
attempts should be made obtain VA outpatient treatment 
records from the Louis Stokes VAMC.  All efforts to obtain 
these records should be clearly documented in the claims 
folder.   

Also in response to the September 2003 VCAA letter, the 
veteran indicated that he sought treatment from Dr. DL of 
Beachwood Orthopedic and Physical Medicine, 23250 Mercantile 
Road, Beachwood, Ohio, 44122, from February 2003 to July 
2003. The only records available from this provider are a 
magnetic resonance imaging (MRI) study dated in February 
2003.  The Board further finds that a review of the claims 
folder reveals the veteran was seeking treatment from a 
"nerve specialist" at the Marymount Hospital in April 2003.  
These records have not been associated with the claims 
folder.

VA will make reasonable efforts to obtain relevant records 
not in the custody of a Federal Department or agency, to 
include records from private medical care providers. 
38 C.F.R. § 3.159(c)(1).  Such reasonable efforts will 
generally consist of an initial request for the records and, 
if the records are not received, at least one follow-up 
request. Id.   Therefore, upon remand attempts should be made 
to obtain the identified private medical records of the 
veteran from Dr. DL and Marymount Hospital.  All efforts to 
obtain these records should be clearly documented in the 
claims folder.   

As it is essential both in the evaluation and examination of 
a disability, that each disability be reviewed in relation to 
its history, once the development above has been completed, 
the veteran should be afforded a new VA examination in 
connection with the claims on appeal.  The examiner is asked 
to address the specific questions listed in the numbered 
paragraphs below.

Finally, the Board finds that the veteran's TDIU claim is 
inextricably intertwined with the increased rating claim for 
intervertebral disc syndrome of the lumbar spine.  Therefore, 
consideration of the TDIU claim should be deferred until the 
remaining issue on appeal has been properly developed and 
adjudicated.

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  VBA AMC should obtain all outstanding 
outpatient treatment records of the 
veteran from the Louis Stokes VAMC, to 
include those dated on September 24, 
2003.  All requests for records, to 
include any negative responses, should be 
clearly documented in the veteran's 
claims folder.

3.  VBA AMC should contact the veteran 
and request that he provide the specific 
dates of treatment from the "nerve 
specialist" at Marymount Hospital, and 
the address to which the request should 
be sent.  The veteran should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file.  Thereafter, VBA AMC 
should attempt to obtain treatment 
records of the veteran from Marymount 
Hospital and Dr. DL of Beachwood 
Orthopedic and Physical Medicine, 23250 
Mercantile Road, Beachwood, Ohio, 44122, 
from February 2003 to July 2003. All 
requests for records, to include any 
negative responses, should be clearly 
documented in the veteran's claims 
folder.  Such reasonable efforts will 
generally consist of an initial request 
for the records and, if the records are 
not received, at least one follow-up 
request.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  VCAA, Pub. L. No. 106-475 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified generally at 38 U.S.C. 
§ 5103A(b)(2)).

5.  Only after the development requested 
in paragraphs 1 through 4 is completed, 
arrangements should be made with the 
appropriate VA medical facilities for the 
veteran to be afforded an orthopedic 
examination by an appropriately qualified 
medical specialist.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  

It is requested that the examiner address 
whether, based on review of the evidence 
of record and the findings on 
examination, the veteran's intervertebral 
disc syndrome of the lumbar spine is 
manifested by: (i) intervertebral disc 
syndrome with incapacitating episodes 
having a total duration of at least six 
weeks during the past 12 months; (ii) 
residuals of fractured vertebra with cord 
involvement, bedridden, or requiring long 
leg braces; (iii) residuals of fractured 
vertebra without cord involvement, 
abnormal mobility requiring neck brace 
(jury mast); (iv) ankylosis of the spine 
at an unfavorable angle with marked 
deformity and involvement of major joints 
(Marie-Strumpell type) or without other 
joint involvement (Bechterew type); (v) 
ankylosis of the spine at a favorable 
angle; (vi) unfavorable ankylosis of the 
entire thoracolumbar spine or the entire 
spine with or without symptoms such as 
pain (whether or not it radiates), 
stiffness, or aching in the area of the 
spine affected by residuals of injury or 
disease; and/or (vii) neurological 
disabilities, including, but not limited 
to, bowel or bladder impairment (the 
examiner is asked to use the most 
appropriate neurologic code or codes).

The examiner is also requested to state 
whether the degree of disability 
resulting from the veteran's 
intervertebral disc syndrome of the 
lumbar spine renders him unable to 
follow substantially gainful employment.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to a disability rating in 
excess of 40 percent for intervertebral 
disc syndrome of the lumbar spine and 
TDIU.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims, and may result in their denial.  38 C.F.R. § 3.655 
(2004).


	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




